Title: From John Adams to James Warren, 30 September 1775
From: Adams, John
To: Warren, James


     
      Philadelphia Septr. 30. 1775
      Dr sir
     
     Mr. Lynch, Coll. Harrison, and Dr. Franklyn are preparing for a Journey to Watertown and Cambridge, one of whom will do me the Favour of taking this Letter.
     Mr. Lynch, you have seen before. He is an oppulent Planter of Great Understanding and Integrity and the best Affections to our Country and Cause.
     Coll. Harrison, is of Virginia, and the Friend and Correspondent of the General, but it seems by a certain Letter, under some degree of Prejudice against our dear New Englandmen. These Prejudices however, have arisen from Misrepresentation and may be easily removed.
     Dr. Franklyn needs nothing to be said. There is no abler or better American, that I know of.
     I could wish a particular Attention and Respect to all Three.
     I know you will be pleased to be introduced to these Gentlemen, because it will give you an opportunity of serving your Country. I am your Friend,
     
      John Adams
     
    